Gregory, J.,
dissenting.
When we accept as true the evidence of the plaintiff and his witnesses, the most that it tends to establish is that Drum-*319wright was driving slowly over a wide bridge with the windows of his car closed; that he did not hear the horn of the car that was following him and that he did not sound his own horn Or give the hand signal of his intention to pass the car immediately in front of him and that he failed to look effectively in his rear vision mirror. No doubt the defendant was shown to be guilty of ordinary negligence, but I do not think the evidence was sufficient to justify the submission of his gross negligence to the jury. He failed to operate his automobile skilfully under the conditions. He may not have been as alert as he should have been or he may have failed to do what a prudent person should have done under the circumstances and thus, he may have failed to exercise ordinary care, but inattention, lack of alertness, mere inadvertence or attempting to pass another car on the bridge does not constitute sufficient evidence of wanton, wilful or reckless conduct or of gross negligence to warrant its submission to a jury. Young v. Dyer, 161 Va. 434, 170 S. E. 737.
It is practically conceded by the majority that no one of the negligent acts standing alone would have justified the court in submitting the question of gross negligence to the jury, but the majority are of the opinion that all of the acts combined are sufficient for that purpose. In other words, it may be that while each act is only ordinary negligence, yet, when they are added together the result is gross negligence. In this view I cannot concur.